Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Abraxas Petroleum Corporation San Antonio, Texas We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-127480, 333-132971, 333-143728, 333-162573, and 333-163763) and Form S-8 (No. 333-17375, 333-17377, 033-81416, 333-55691, 333-74614, 333-74592, 333-135032, 333-153635, 333-162358 and 333-168022) of Abraxas Petroleum Corporation of our reports dated March 15, 2013, relating to the consolidated financial statements, and the effectiveness of Abraxas Petroleum Corporation’s internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP Dallas, Texas March 18, 2013
